 


109 HR 3060 IH: Terrorist Death Penalty Enhancement Act of 2005
U.S. House of Representatives
2005-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3060 
IN THE HOUSE OF REPRESENTATIVES 
 
June 24, 2005 
Mr. Carter (for himself and Mr. Green of Wisconsin) introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To provide the death penalty for certain terrorism related crimes and make other modifications of law relating to the penalty of death. 
 
 
1.Short titleThis Act may be cited as the Terrorist Death Penalty Enhancement Act of 2005. 
ITerrorist Penalties Enhancement Act 
101.Terrorist offense resulting in death 
(a)New offenseChapter 113B of title 18, United States Code, is amended by adding at the end the following: 
 
2339E.Terrorist offenses resulting in death 
(a)Whoever, in the course of committing a terrorist offense, engages in conduct that results in the death of a person, shall be punished by death or imprisoned for any term of years or for life. 
(b)As used in this section, the term terrorist offense means— 
(1)a Federal felony offense that is— 
(A)a Federal crime of terrorism as defined in section 2332b(g) except to the extent such crime is an offense under section 1363; or 
(B)an offense under this chapter, section 175, 175b, 229, or 831, or section 236 of the Atomic Energy Act of 1954; or 
(2)a Federal offense that is an attempt or conspiracy to commit an offense described in paragraph (1).. 
(b)Clerical amendmentThe table of sections at the beginning of chapter 113B of title 18, United States Code, is amended by adding at the end the following new item: 
 
 
2339E. Terrorist offenses resulting in death. 
102. Denial of Federal benefits to terrorists 
(a)In GeneralChapter 113B of title 18, United States Code, as amended by section 101 of this title, is further amended by adding at the end the following: 
 
2339F.Denial of Federal benefits to terrorists 
(a)An individual or corporation who is convicted of a terrorist offense (as defined in section 2339E) shall, as provided by the court on motion of the Government, be ineligible for any or all Federal benefits for any term of years or for life. 
(b)As used in this section, the term Federal benefit has the meaning given that term in section 421(d) of the Controlled Substances Act, and also includes any assistance or benefit described in section 115(a) of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996, with the same limitations and to the same extent as provided in section 115 of that Act with respect to denials of benefits and assistance to which that section applies.. 
(b)Clerical amendmentThe table of sections at the beginning of the chapter 113B of title 18, United States Code, as amended by section 101 of this title, is further amended by adding at the end the following new item: 
 
 
2339E. Denial of federal benefits to terrorists. 
103.Death penalty procedures for certain air piracy cases occurring before enactment of the Federal Death Penalty Act of 1994Section 60003 of the Violent Crime Control and Law Enforcement Act of 1994, (Public Law 103–322), is amended, as of the time of its enactment, by adding at the end the following: 
 
(c)Death penalty procedures for certain previous aircraft piracy violationsAn individual convicted of violating section 46502 of title 49, United States Code, or its predecessor, may be sentenced to death in accordance with the procedures established in chapter 228 of title 18, United States Code, if for any offense committed before the enactment of the Violent Crime Control and Law Enforcement Act of 1994 (Public Law 103–322), but after the enactment of the Antihijacking Act of 1974 (Public Law 93–366), it is determined by the finder of fact, before consideration of the factors set forth in sections 3591(a)(2) and 3592(a) and (c) of title 18, United States Code, that one or more of the factors set forth in former section 46503(c)(2) of title 49, United States Code, or its predecessor, has been proven by the Government to exist, beyond a reasonable doubt, and that none of the factors set forth in former section 46503(c)(1) of title 49, United States Code, or its predecessor, has been proven by the defendant to exist, by a preponderance of the information. The meaning of the term especially heinous, cruel, or depraved, as used in the factor set forth in former section 46503(c)(2)(B)(iv) of title 49, United States Code, or its predecessor, shall be narrowed by adding the limiting language in that it involved torture or serious physical abuse to the victim, and shall be construed as when that term is used in section 3592(c)(6) of title 18, United States Code.. 
104.Ensuring death penalty for terrorist offenses which create grave risk of death 
(a)Addition of terrorism to death penalty offenses not resulting in deathSection 3591(a)(1) of title 18, United States Code, is amended by inserting , section 2339D, after section 794. 
(b)Modification of aggravating factors for terrorism offensesSection 3592(b) of title 18, United States Code, is amended— 
(1)in the heading, by inserting , terrorism, after espionage; and 
(2)by inserting immediately after paragraph (3) the following: 
 
(4)Substantial planningThe defendant committed the offense after substantial planning.. 
IIPrevention of Terrorist Access to Destructive Weapons Act 
201.Death penalty for certain terror related crimes 
(a)Participation in nuclear and weapons of mass destruction threats to the United StatesSection 832(c) of title 18, United States Code, is amended by inserting punished by death or after shall be. 
(b)Missile systems to destroy aircraftSection 2332g(c)(3) of title 18, United States Code, is amended by inserting punished by death or after shall be. 
(c)Atomic weaponsSection 222b.of the Atomic Energy Act of 1954 (42 U.S.C. 2272) is amended by inserting death or before imprisonment for life. 
(d)Radiological dispersal devicesSection 2332h(c)(3) of title 18, United States Code, is amended by inserting death or before imprisonment for life. 
(e)Variola virusSection 175c(c)(3) of title 18, United States Code, is amended by inserting death or before imprisonment for life.  
IIIFederal Death Penalty Procedures 
301.Modification of death penalty provisions 
(a)Elimination of procedures applicable only to certain Controlled Substances Act casesSection 408 of the Controlled Substances Act (21 U.S.C. 848) is amended by striking subsection (g) and all that follows through subsection (r). 
(b)Modification of mitigating factorsSection 3592(a)(4) of title 18, United States Code, is amended— 
(1)by striking Another and inserting The Government could have, but has not, sought the death penalty against another; and 
(2)by striking , will not be punished by death. 
(c)Modification of aggravating factors for offenses resulting in deathSection 3592(c) of title 18, United States Code, is amended— 
(1)in paragraph (7), by inserting or by creating the expectation of payment, after or promise of payment,; 
(2)in paragraph (1), by inserting section 2339D (terrorist offenses resulting in death), after destruction),; 
(3)by inserting immediately after paragraph (16) the following: 
 
(17)Obstruction of justiceThe defendant engaged in any conduct resulting in the death of another person in order to obstruct investigation or prosecution of any offense.. 
(d)Additional ground for impaneling new jurySection 3593(b)(2) of title 18, United States Code, is amended— 
(1)by striking or at the end of subparagraph (C); 
(2)by inserting after subparagraph (D) the following: 
 
(E)a new penalty hearing is necessary due to the inability of the jury to reach a unanimous penalty verdict as required by section 3593(e); or . 
(e)Juries of less than 12 membersSubsection (b) of section 3593 of title 18, United States Code, is amended by striking unless and all that follows through the end of the subsection and inserting unless the court finds good cause, or the parties stipulate, with the approval of the court, a lesser number.. 
(f)Impaneling of new jury when unanimous recommendation cannot be reachedSection 3594 of title 18, United States Code, is amended by inserting after the first sentence the following: If the jury is unable to reach any unanimous recommendation under section 3593(e), the court, upon motion by the Government, may impanel a jury under section 3593(b)(2)(E) for a new sentencing hearing..  
(g)Peremptory challengesRule 24(c) of the Federal Rules of Criminal Procedure is amended— 
(1)in paragraph (1), by striking 6 and inserting 9; and 
(2)in paragraph (4), by adding at the end the following: 
 
(C)Seven, Eight or Nine AlternatesFour additional peremptory challenges are permitted when seven, eight, or nine alternates are impaneled..  
 
